                              EXHIBIT A




Case 7:19-cv-00354-GEC Document 33-1 Filed 07/23/19 Page 1 of 26 Pageid#: 126
                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION


JAMES C. JUSTICE III;                                Case No. ______________________
                                                               7:19cv381
A & G COAL CORP.;
CHESTNUT LAND HOLDINGS, LLC;
BLUESTONE COAL CORPORATION;
DYNAMIC ENERGY, INC.;
FRONTIER COAL COMPANY;
JUSTICE ENERGY COMPANY, INC.;
KENTUCKY FUEL CORPORATION;
NATIONAL COAL, LLC;
PAY CAR MINING, INC.;
PREMIUM COAL COMPANY,
INCORPORATED;
S AND H MINING, INC.;                                      COMPLAINT FOR
and                                                    DECLARATORY JUDGMENT
TAMS MANAGEMENT, INC.,

               Plaintiffs,

v.

OFFICE OF SURFACE MINING
RECLAMATION AND ENFORCEMENT,
UNITED STATES DEPARTMENT OF
THE INTERIOR,

              Defendant.


       Plaintiffs, A & G Coal Corp., Bluestone Coal Corporation, Chestnut Land Holdings,

LLC, Dynamic Energy, Inc., Frontier Coal Company, Justice Energy Company, Inc., Kentucky

Fuel Corporation, National Coal, LLC, Pay Car Mining, Inc., Premium Coal Company,

Incorporated, S and H Mining, Inc., Tams Management, Inc. and James C. Justice III, by

counsel, and for their Complaint for Declaratory Judgment, respectfully state as follows:




                                       1
  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1 Filed
                                  33-1  Filed 05/17/19
                                              07/23/19 Page
                                                       Page 12 of
                                                               of 12
                                                                  26 Pageid#:
                                                                     Pageid#: 1127
I.     THE PARTIES, JURISDICTION AND VENUE

       A.      The Parties

       1.      Plaintiff James C. Justice III (“Jay Justice”) is an individual residing in Roanoke,

Roanoke County, Virginia. Jay Justice is the “Controller” of the “Justice Mining Entities” (as

that phrase is defined below) for purposes of enforcement of surface mining reclamation and

enforcement laws and regulations by the Defendant.

       2.      Plaintiff A & G Coal Corp. (“A & G”) is a Virginia corporation with its principal

place of business in Roanoke, Virginia and doing business or having done business in Wise and

Dickenson Counties, Virginia that was the subject of various assessments by the Defendant.

       3.      Plaintiff Chestnut Land Holdings, LLC (“Chestnut”) is a Delaware limited

liability company with its principal place of business in Roanoke, Virginia and doing business or

having done business in Tazewell County in Virginia that was the subject of various assessments

by the Defendant.

       4.      Plaintiff Bluestone Coal Corporation (“Bluestone”) is a West Virginia corporation

with its principal place of business in Roanoke, Virginia and doing business or having done

business in West Virginia that was the subject of various assessments by the Defendant.

       5.      Plaintiff Dynamic Energy, Inc. (“Dynamic”) is a West Virginia corporation with

its principal place of business in Roanoke, Virginia and doing business or having done business

in West Virginia that was the subject of various assessments by the Defendant.

       6.      Plaintiff Frontier Coal Company (“Frontier”) is a Delaware corporation with its

principal place of business in Roanoke, Virginia and doing business or having done business in

West Virginia that was the subject of various assessments by the Defendant.




                                       2
  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1 Filed
                                  33-1  Filed 05/17/19
                                              07/23/19 Page
                                                       Page 23 of
                                                               of 12
                                                                  26 Pageid#:
                                                                     Pageid#: 2128
       7.      Plaintiff Justice Energy Company, Inc. (“Justice Energy”) is a West Virginia

corporation with its principal place of business in Roanoke, Virginia and doing business or

having done business in West Virginia that was the subject of various assessments by the

Defendant.

       8.      Plaintiff Kentucky Fuel Corporation (“Kentucky Fuel”) is a Delaware corporation

with its principal place of business in Roanoke, Virginia and doing business or having done

business in Kentucky that was the subject of various assessments by the Defendant.

       9.      Plaintiff National Coal, LLC (“National Coal”) is a Tennessee limited liability

company with its principal place of business in Roanoke, Virginia and doing business or having

done business in Tennessee that was the subject of various assessments by the Defendant.

       10.     Plaintiff Pay Car Mining, Inc. (“Pay Car”) is a West Virginia corporation with its

principal place of business in Roanoke, Virginia and doing business or having done business in

West Virginia that was the subject of various assessments by the Defendant.

       11.     Plaintiff Premium Coal Company, Incorporated (“Premium”) is a Tennessee

corporation with its principal place of business in Roanoke, Virginia and doing business or

having done business in Tennessee that was the subject of various assessments by the Defendant.

       12.     Plaintiff S and H Mining, Inc. (“S & H”) is a Tennessee corporation with its

principal place of business in Roanoke, Virginia and doing business or having done business in

Tennessee that was the subject of various assessments by the Defendant.

       13.     Plaintiff Tams Management, Inc. (“Tams”) is a West Virginia corporation with its

principal place of business in Roanoke, Virginia and doing business or having done business in

West Virginia that was the subject of various assessments by the Defendant. (The Plaintiffs in




                                       3
  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1 Filed
                                  33-1  Filed 05/17/19
                                              07/23/19 Page
                                                       Page 34 of
                                                               of 12
                                                                  26 Pageid#:
                                                                     Pageid#: 3129
this action other than James C. Justice III are sometimes referred to as the “Justice Mining

Entities.”)

        14.    Defendant, Office of Surface Mining Reclamation And Enforcement (“OSMRE”),

is an administrative agency within the United States Department Of The Interior tasked with

enforcement of surface mining reclamation and enforcement laws and regulations.

        B.     Jurisdiction And Venue

        15.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1346 in that this is a civil action against the United States.

        16.    This Court has personal jurisdiction over OSMRE because the Defendant is an

agency of the United States.

        17.    Venue is appropriate in this Court pursuant to 28 U.S.C. §1391(e)(1) because the

Defendant is an agency of the United States and a substantial part of the events or omissions

giving rise to the claim occurred, or a substantial part of property that is the subject of the action

is situated, in this District—in particular the mining or related activities of several of the Justice

Mining Entities of the companies which are located in this District including, but not limited to,

A & G and Chestnut, and Jay Justice individually, in this District were subject to enforcement

decisions that are part of the parties’ overall settlement agreement this action seeks to enforce.

II.     FACTUAL ALLEGATIONS

        18.    In the months and years leading up to April 2019, the OSMRE assessed various

fines, special reclamation fees, penalties, and issued other notices and orders against the Justice

Mining Entities.




                                       4
  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1 Filed
                                  33-1  Filed 05/17/19
                                              07/23/19 Page
                                                       Page 45 of
                                                               of 12
                                                                  26 Pageid#:
                                                                     Pageid#: 4130
       19.     For what is believed to be the first time ever, the OSMRE also wrongfully

assessed a series of individual assessments against Jay Justice personally, allegedly relating to

activities of the Justice Mining Entities.

       20.     By April 2019, OSMRE had asserted fines, penalties and assessments against

each of the Justice Mining Entities and against Jay Justice personally. (See Exhibit A, partially

redacted chart of underlying fines, penalties and assessments, attached and incorporated here by

reference.)

       21.     In an effort to resolve the charges listed in Exhibit A in a manner that would

ensure that the needed mine reclamation work was performed, while keeping the Justice Mining

Entities solvent and actively in business, and while also generating and/or preserving hundreds of

jobs associated with the reclamation work and the other ongoing business of the Justice Mining

Entities, representatives of the parties agreed to hold a meeting in early April, 2019.

       22.     On April 8, 2019, Jay Justice and Tom Lusk, COO of the Justice Mining Entities,

met with Michael Castle, the Field Office Director of the Knoxville and Lexington Field Offices

of OSMRE, and Mark Snyder, also with OSMRE, in Knoxville. The discussions during that

meeting were recounted in later correspondence from counsel for the Justice Mining Entities

(attached as Exhibit B and incorporated by reference), as follows:

               Jay Justice and Tom Lusk met with Mike Castle and Mark Snyder
               without counsel. They discussed the penalties against the
               companies and the individual penalties against [Jay] Justice. They
               also discussed the abatement of cited conditions and reclamation
               work. Mr. Castle emphatically emphasized that he is focused on
               completing the field work. Mr. Castle then explained that, because
               there is no ongoing operation and the companies are not obtaining
               any financial benefit through non-compliance, he believes he has
               the authority to compromise the penalty assessments. [Jay] Justice
               then proposed that the companies work to complete the
               reclamation work in lieu of the penalty assessments and that the
               penalty assessments be reduced by the cost of the reclamation



                                       5
  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1 Filed
                                  33-1  Filed 05/17/19
                                              07/23/19 Page
                                                       Page 56 of
                                                               of 12
                                                                  26 Pageid#:
                                                                     Pageid#: 5131
               work. If the total penalties are not reduced below $250,000.00
               [two hundred fifty thousand dollars] by the cost of the reclamation
               work, [Jay] Justice proposed that the companies pay $250,000.00
               [two hundred fifty thousand dollars] over twelve months to satisfy
               the remaining penalty assessments. This meeting concluded with
               [Jay] Justice agreeing to pay the AML and special reclamation fees
               over twelve months.

                                        (Exhibit B, p. 1.)

Mr. Castle and Jay Justice both agreed to the foregoing terms.

       23.     After lunch on the same day, the four initial conferees were joined by their

respective attorneys. The following discussions were held in the presence of attorneys:

               Mr. Castle indicated that the OSM wanted the penalties to be
               reduced by the cost of the reclamation on a dollar for dollar basis.
               You [John Austin, Field Solicitor in the Knoxville Field Office of
               the Department of the Interior] mentioned during this meeting that
               you [Mr. Austin] would like to have some form of collateral, or
               some type of guarantee, that the companies would satisfy their
               obligations under any agreement. We [the Justice Mining Entities]
               agreed to provide you with the financial documents upon your
               request.

                                        (Exhibit B, p. 2.)

       24.     Jay Justice and Mr. Lusk met again with Mr. Castle and Mr. Snyder after the

meeting with their respective attorneys, and discussed as follows:

               [Jay] Justice and Mr. Castle discussed whether collateral would
               ultimately be necessary. Mr. Castle indicated that he would discuss
               this issue with [Mr. Austin] and that he did not believe collateral
               would be required to resolve the matter. During this meeting, it
               was agreed that Mr. Lusk would work with Mr. Snyder to
               prioritize the work in the field. [Jay] Justice agreed that he would
               place equipment in the field by May 1, 2019 to complete the work
               and he met this deadline. He also agreed to complete the work by
               October 31, 2019 weather permitting.

                                        (Exhibit B, p. 2.)

Mr. Castle and Jay Justice again both agreed to the foregoing terms.




                                       6
  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1 Filed
                                  33-1  Filed 05/17/19
                                              07/23/19 Page
                                                       Page 67 of
                                                               of 12
                                                                  26 Pageid#:
                                                                     Pageid#: 6132
       25.     OSMRE consistently and clearly held out Mr. Castle as the agency’s agent and

representative for purposes of negotiating a settlement of the parties’ disputes regarding payment

of the assessments and fines levied against the Justice Mining Entities. Mr. Castle, in turn,

consistently and clearly maintained that he, not the attorneys for OSMRE or the Department of

the Interior, was empowered to negotiate agreements such as the one referenced above and in the

attached correspondence.

       26.     Mr. Castle’s predecessor, Earl Bandy (retired) was also always held out by

OSMRE to be the authoritative and binding voice of OSMRE as it related to that agency’s

oversight of the Justice Mining Entities. Mr. Castle’s position has always been held out as one

having actual authority when it comes to the Justice Mining Entities’ dealings with OSMRE.

       27.     Mr. Castle also expressed to Jay Justice that Mr. Castle’s supervisor, Thomas

Shope, Regional Manager of the Appalachian Region of OSMRE, approved the parties’

agreement. The Appalachian Region of OSMRE encompasses all the states where the Plaintiffs

had operations that are the subject of the parties’ agreement.

       28.     Mr. Austin merely suggested alternative or supplemental terms to the parties. Mr.

Austin’s suggestions or requests were not held out by OSMRE or Mr. Castle to be essential to

the parties’ final agreement. Mr. Castle instead told Jay Justice not to worry about Mr. Austin’s

requests for information or collateral.

       29.     Jay Justice and the Justice Mining Entities left the three meetings held on April 8,

2019 believing an agreement had been reached as to all material terms. Mr. Lusk thereafter

spent time in the field on April 15 – 18, 2019 with Mr. Snyder and agreed on the reclamation

work that would be completed and a timeframe.




                                       7
  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1 Filed
                                  33-1  Filed 05/17/19
                                              07/23/19 Page
                                                       Page 78 of
                                                               of 12
                                                                  26 Pageid#:
                                                                     Pageid#: 7133
       30.     Counsel for the Justice Mining Entities wrote Mr. Austin on April 26, 2019 and

invited him to request any additional financial information necessary to effectuate the parties’

agreement. Following that correspondence, Mr. Austin went two weeks without requesting any

financial information or requesting collateral in any form or amount.

       31.     In the meantime, and in reliance upon the terms of the parties’ agreement reached

April 8, 2019 (the “Settlement Agreement”), the Justice Mining Entities had already begun to

incur significant expense in mobilizing equipment and commencing the reclamation work

OSMRE had requested. Before the end of April 2019, the Plaintiff’s had already commenced

their performance under the Settlement Agreement, and have continued performing in

accordance with that Agreement to this day.

       32.     Between April 8, 2019 and early May, 2019, Mr. Castle and Mr. Shope, among

others with OSMRE, were copied on emails and correspondence between counsel for the parties

discussing the implantation of the parties’ Settlement Agreement, and at no time did any officers

or representatives of OSMRE express any reservations about the finality and enforceability of

the Settlement Agreement.

       33.     In the week of May 6, 2019, the government’s attitude toward the Justice Mining

Entities noticeably soured. The Mine Health and Safety Administration (“MSHA”), even though

it was party to a tolling agreement with the Justice Mining Entities, brought suit against some of

those entities in apparent violation of the tolling agreement, early in the week of May 6, 2019.

       34.     This event led to Mr. Austin contacting counsel for the Justice Mining Entities to

relay his assumption that the filing of the MSHA suit meant that the Justice Mining Entities

would be unable to perform their duties under the Settlement Agreement. When told that his

assumption was totally unfounded and that the Justice Mining Entities still intended to abide by




                                       8
  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1 Filed
                                  33-1  Filed 05/17/19
                                              07/23/19 Page
                                                       Page 89 of
                                                               of 12
                                                                  26 Pageid#:
                                                                     Pageid#: 8134
 the Settlement Agreement, Mr. Austin suddenly renewed his requests for collateral and financial

 information.

        35.     On or about May 12, 2019, less than one business day after the foregoing request,

 the Justice Mining Entities agreed to provide the requested collateral and financial information,

 even though they did not believe it was a prerequisite to OSMRE’s performance under the terms

 of the Settlement Agreement.

        36.     On May 15, 2019, Mr. Austin wrote counsel for the Justice Mining Entities and

 denied the existence of any agreement to abate or otherwise reduce the fines and assessments

 reference in Exhibit A—a complete and unforeseeable reversal of the OSMRE’s position.

 Instead, Mr. Austin claimed, for the very first time in the parties’ discussions, that Mr. Castle had

 never had authority to bind OMSRE to the terms of the Settlement Agreement. (See Exhibit C,

 attached and incorporated here by reference.) Instead of abiding by the Settlement Agreement,

 Mr. Austin announced he was proceeding to instruct the Department of Justice to sue to collect

 the fines and assessments referenced in Exhibit A.

        37.     By virtue of the May 13, 2019 letter from Mr. Austin, OSMRE has entirely

 reneged on the Settlement Agreement. This, despite the fact that OSMRE held out Mr. Castle as

 having apparent and actual authority, despite the fact that the Justice Mining Entities relied to

 their detriment on the position adopted by Mr. Castle that there was a binding Settlement

 Agreement, and despite the Justice Mining Entities’ partial and continuing performance of their

 duties and responsibilities pursuant to the Settlement Agreement, which without a doubt had to

 be politically driven.

        38.     As the Plaintiffs previously made OMSRE and its attorneys aware, preceding

 litigiously instead of in accordance with the Settlement Agreement harms the operations of a




                                       9
   Case
Case    7:19-cv-00381-GEC
     7:19-cv-00354-GEC     Document
                        Document 33-11 Filed
                                        Filed 07/23/19
                                              05/17/19 Page
                                                       Page 10
                                                            9 ofof12
                                                                   26 Pageid#:
                                                                       Pageid#:9135
 dozen or so mining companies, and risks the jobs of hundreds of workers on the pending

 reclamation projects.

        39.     The abrupt turnaround by the government in its attitude toward this matter is

 inexplicable and raises the question whether untoward political or other pressure from sources

 presently unknown has been brought to bear on OMSRE, perhaps from other federal agencies or

 political adversaries of the Justice family. The repudiation of the Settlement Agreement may

 have resulted from inappropriate inter-agency influence between MSHA and OSMRE.

 Discovery will be necessary to establish why OMSRE so rapidly changed its position.

        40.     In any event, OMSRE’s conduct in reneging on the Settlement Agreement creates

 a legitimate dispute and justiciable controversy that requires the intervention of the Court to

 resolve.

                                             COUNT I
                                      (Declaratory Judgment)

        41.     Plaintiffs repeat and reallege each and every allegation set forth in the preceding

 Paragraphs of this Complaint as if fully set forth herein.

        42.     A real and justiciable controversy exists between the Plaintiffs and the Defendant

 regarding whether those parties entered into an enforceable Settlement Agreement.

        43.     Because OSMRE has stated that it intends to disregard the parties’ Settlement

 Agreement and initiate litigation against the Plaintiffs on the underlying assessments, fees and

 penalties that are the subject of the Settlement Agreement, there also exists an immediacy to the

 need for an adjudication and declaratory judgment regarding the enforceability of the Settlement

 Agreement.

        44.     If OSMRE is permitted to litigate and otherwise pursue the underlying

 assessments, fees and penalties without there first being an adjudication and declaratory



                                      10
  Case
Case   7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC   Document  1 Filed
                                 33-1  Filed05/17/19
                                             07/23/19 Page
                                                       Page10
                                                            11ofof12
                                                                   26 Pageid#:
                                                                       Pageid#:10
                                                                                136
 judgment regarding the enforceability of the Settlement Agreement, the Plaintiffs will suffer

 economic and other real damages. Any suit filed by the government in contravention of the

 Settlement Agreement would create a false impression and arguably be defamatory in that it

 would cause harm to the business and personal reputations of the Plaintiffs.

        45.     The Plaintiffs are therefore entitled to a declaratory judgment pursuant to 28

 U.S.C. 2201 that the Settlement Agreement is valid and enforceable against OSMRE and that

 OSMRE should take no further steps regarding the underlying assessments, fees and penalties.

        WHEREFORE, the Plaintiffs respectfully request Judgment on their Complaint herein as

 follows:

        A.      A Judgment on Count I for a declaratory judgment as outlined herein;

        B.      Trial by jury on all counts so triable; and

        C.      Such further relief as Plaintiffs appear entitled, in addition to the costs and

 disbursements of this action.

                                               Respectfully submitted,



                                               /s/ Aaron B. Houchens
                                               AARON B. HOUCHENS (VSB #80489)

                                               AARON B. HOUCHENS, P.C.
                                               111 East Main Street
                                               P.O. Box 1250
                                               Salem, Virginia 24153
                                               Telephone: (540) 389-4498
                                               Facsimile: (540) 339-3903
                                               aaron@houchenslaw.com

                                                       And




                                      11
  Case
Case   7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC   Document  1 Filed
                                 33-1  Filed05/17/19
                                             07/23/19 Page
                                                       Page11
                                                            12ofof12
                                                                   26 Pageid#:
                                                                       Pageid#:11
                                                                                137
                                      RICHARD A. GETTY
                                      (Pro Hac Vice Admission pending)
                                      C. THOMAS EZZELL
                                      (Pro Hac Vice Admission pending)
                                            and
                                      MARCEL RADOMILE
                                      (Pro Hac Vice Admission pending)

                                      THE GETTY LAW GROUP, PLLC
                                      1900 Lexington Financial Center
                                      250 West Main Street
                                      Lexington, Kentucky 40507
                                      Telephone: (859) 259-1900
                                      Facsimile: (859) 259-1909
                                      Email: rgetty@gettylawgroup.com
                                      Email: tezzell@gettylawgroup.com
                                      Email: mradomile@gettylawgroup.com

                                      COUNSEL FOR PLAINTIFFS

 ctepld0571




                                      12
  Case
Case   7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC   Document  1 Filed
                                 33-1  Filed05/17/19
                                             07/23/19 Page
                                                       Page12
                                                            13ofof12
                                                                   26 Pageid#:
                                                                       Pageid#:12
                                                                                138
 

 

 

 

 

 

 

 




        EXHIBIT A




  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1-1 Filed
                                  33-1   Filed07/23/19
                                               05/17/19 Page
                                                         Page14
                                                              1 of 4
                                                                   26 Pageid#:
                                                                       Pageid#:13
                                                                                139
  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1-1 Filed
                                  33-1   Filed07/23/19
                                               05/17/19 Page
                                                         Page15
                                                              2 of 4
                                                                   26 Pageid#:
                                                                       Pageid#:14
                                                                                140
O-2017400239     898-0775 KY    156503   2017 4   KENTUCKY FUEL    2/15/2018
                                                  CORP
O-2018100234     898-0775 KY    156503   2018 1   KENTUCKY FUEL    5/15/2018
                                                  CORP
O-2018200233     898-0775 KY    156503   2018 2   KENTUCKY FUEL    8/15/2018
                                                  CORP
A-20170241076              KY   156503   2018 1   KENTUCKY FUEL    5/15/2018
                                                  CORP
A-20170245076              WV   156503   2018 1   KENTUCKY FUEL    5/15/2018
                                                  CORP
C-C18090171003    TN-023   TN   251162            NATIONAL COAL    9/30/2018
                                                  LLC
C-C18090171004     3250    TN   251162            NATIONAL COAL    9/30/2018
                                                  LLC
C-C18090281003    TN-020   TN   251162            NATIONAL COAL    8/31/2018
                                                  LLC
C-C18090461002     3255    TN   251162            NATIONAL COAL    9/30/2018
                                                  LLC
C-C18090461003     3256    TN   251162            NATIONAL COAL    10/15/2018
                                                  LLC
C-C18090535001     3249    TN   251162            NATIONAL COAL    7/15/2018
                                                  LLC
C-C18090535002     3249    TN   251162            NATIONAL COAL    9/30/2018
                                                  LLC
C-C18090535003     3249    TN   251162            NATIONAL COAL    11/15/2018
                                                  LLC
C-C18090560002    TN-021   TN   251162            NATIONAL COAL    6/30/2018
                                                  LLC
C-C18090560004    TN-021   TN   251162            NATIONAL COAL    10/15/2018
                                                  LLC
C-N17090461002     3255    TN   251162            NATIONAL COAL    11/30/2017
                                                  LLC
C-N18090171003    TN-023   TN   251162            NATIONAL COAL    8/31/2018
                                                  LLC
C-N18090171004     3250    TN   251162            NATIONAL COAL    8/31/2018
                                                  LLC
C-N18090281003    TN-020   TN   251162            NATIONAL COAL    6/30/2018
                                                  LLC
C-N18090461005     3256    TN   251162            NATIONAL COAL    8/31/2018
                                                  LLC
C-N18090535001     3249    TN   251162            NATIONAL COAL    7/15/2018
                                                  LLC
C-N18090535006     3249    TN   251162            NATIONAL COAL    10/15/2018
                                                  LLC
C-N18090560002    TN-021   TN   251162            NATIONAL COAL    6/15/2018
                                                  LLC
C-N18090560004    TN-021   TN   251162            NATIONAL COAL    7/15/2018
                                                  LLC
C-N18090560007    TN-021   TN   251162            NATIONAL COAL    11/15/2018
                                                  LLC
C-N18090535008     3249    TN   251162            NATIONAL COAL
                                                  LLC
O-2018300243     U-4010-98 WV   158356   2018 3   PAY CAR MINING   2/28/2019
                                                  INC
O-2018400238     U-4010-98 WV   158356   2018 4   PAY CAR MINING   2/15/2019
                                                  INC
O-2017300263     U-4010-98 WV   158356   2017 3   PAY CAR MINING   11/15/2017
                                                  INC
O-2017400254     U-4010-98 WV   158356   2017 4   PAY CAR MINING   2/15/2018
                                                  INC
O-2018100249     U-4010-98 WV   158356   2018 1   PAY CAR MINING   5/15/2018
                                                  INC
O-2018200248     U-4010-98 WV   158356   2018 2   PAY CAR MINING   8/15/2018
                                                  INC
C-N18090546004     3237    TN   036315            PREMIUM COAL     2/15/2019
                                                  CO INC
C-N18090560008     3236    TN   036315            PREMIUM COAL     2/15/2019
                                                  CO INC
C-C17090534001     3183    TN   036315            PREMIUM COAL     9/30/2018
                                                  CO INC
C-C17090546001     3237    TN   036315            PREMIUM COAL     4/15/2018
                                                  CO INC
C-C18090171001     3233    TN   036315            PREMIUM COAL     6/30/2018
                                                  CO INC
C-C18090171002     3241    TN   036315            PREMIUM COAL     7/15/2018
                                                  CO INC
C-C18090281001     3143    TN   036315            PREMIUM COAL     8/31/2018
                                                  CO INC
C-C18090281002     2872    TN   036315            PREMIUM COAL     8/31/2018
                                                  CO INC
C-C18090534001     3183    TN   036315            PREMIUM COAL     9/30/2018
                                                  CO INC
C-C18090534003     3183    TN   036315            PREMIUM COAL     11/30/2018
                                                  CO INC




      Case
    Case    7:19-cv-00381-GECDocument
         7:19-cv-00354-GEC     Document 1-1 Filed
                                      33-1   Filed07/23/19
                                                   05/17/19 Page
                                                             Page16
                                                                  3 of 4
                                                                       26 Pageid#:
                                                                           Pageid#:15
                                                                                    141
C-C18090546001     3237    TN   036315            PREMIUM COAL       9/30/2018
                                                  CO INC
C-C18090560001     3236    TN   036315            PREMIUM COAL       6/30/2018
                                                  CO INC
C-C18090560003     3240    TN   036315            PREMIUM COAL       9/30/2018
                                                  CO INC
C-N17090534001     2873    TN   036315            PREMIUM COAL       11/15/2017
                                                  CO INC
C-N17090534005     3183    TN   036315            PREMIUM COAL       9/30/2018
                                                  CO INC
C-N17090546004     3237    TN   036315            PREMIUM COAL       4/15/2018
                                                  CO INC
C-N18090171001     3233    TN   036315            PREMIUM COAL       6/30/2018
                                                  CO INC
C-N18090171002     3241    TN   036315            PREMIUM COAL       6/30/2018
                                                  CO INC
C-N18090281001     3143    TN   036315            PREMIUM COAL       8/15/2018
                                                  CO INC
C-N18090281002     2872    TN   036315            PREMIUM COAL       6/30/2018
                                                  CO INC
C-N18090534004     3183    TN   036315            PREMIUM COAL       7/15/2018
                                                  CO INC
C-N18090534005     3183    TN   036315            PREMIUM COAL       8/15/2018
                                                  CO INC
C-N18090534008     3138    TN   036315            PREMIUM COAL       10/31/2018
                                                  CO INC
C-N18090546002     3237    TN   036315            PREMIUM COAL       6/30/2018
                                                  CO INC
C-N18090546003     3237    TN   036315            PREMIUM COAL       8/15/2018
                                                  CO INC
C-N18090560001     3236    TN   036315            PREMIUM COAL       6/15/2018
                                                  CO INC
C-N18090560003     3236    TN   036315            PREMIUM COAL       7/15/2018
                                                  CO INC
C-N18090560005     3240    TN   036315            PREMIUM COAL       7/15/2018
                                                  CO INC
C-N19090546001     3237    TN   036315            PREMIUM COAL
                                                  CO INC
C-C18090534002     3046    TN   039561            S & H MINING INC   11/30/2018
C-N17090534004   2283066   TN   039561            S & H MINING INC   2/28/2018
C-N18090534007     3046    TN   039561            S & H MINING INC   10/31/2018
O-2017200338     S-5013-00 WV   250162   2017 2   TAMS           8/15/2017
                                                  MANAGEMENT INC
O-2017200338     S-3009-98 WV   250162   2017 2   TAMS           8/15/2017
                                                  MANAGEMENT INC
O-2017200338     S-3018-09 WV   250162   2017 2   TAMS           8/15/2017
                                                  MANAGEMENT INC
O-2017300331     S-3009-98 WV   250162   2017 3   TAMS           11/15/2017
                                                  MANAGEMENT INC
O-2017300331     S-4013-01 WV   250162   2017 3   TAMS           11/15/2017
                                                  MANAGEMENT INC
O-2017400316     S-3009-98 WV   250162   2017 4   TAMS           2/15/2018
                                                  MANAGEMENT INC
A-20170241077              WV   250162   2018 2   TAMS           7/31/2018
                                                  MANAGEMENT INC




      Case
    Case    7:19-cv-00381-GECDocument
         7:19-cv-00354-GEC     Document 1-1 Filed
                                      33-1   Filed07/23/19
                                                   05/17/19 Page
                                                             Page17
                                                                  4 of 4
                                                                       26 Pageid#:
                                                                           Pageid#:16
                                                                                    142
 

 

 

 

 

 

 

 




         EXHIBIT B




  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1-2 Filed
                                  33-1   Filed07/23/19
                                               05/17/19 Page
                                                         Page18
                                                              1 of 4
                                                                   26 Pageid#:
                                                                       Pageid#:17
                                                                                143
                                              LAW OFFICES

                      CAREY, SCOTT, DOUglAS & Kessler, PLLC
                                            901 CHASE TOWER
                                        707 VIRGINIA STREET, EAST
                                               P. O. BOX 913
                                         CHARLESTON, WV 25323


 MICHAEL W. CAREY                                                               TELEPHONE (304) 345-1234
 ROBERT E. DOUGLAS                                                              TELEPHONE (304) 342-1111
   JOHN A. KESSLER                                                               FACSIMILE (304) 342-1105
 S. BENJAMIN BRYANT
    DAVID R. POGUE


                                              May 13, 2019


 John Austin, Esquire
 United States Department of the Interior –
 Office of the Solicitor
 800 S. Gay Street, Suite 800
 Knoxville, TN 37929

                        Re:     Justice Companies
                                Outstanding OSM Assessments

 Dear Mr. Austin:

         I am writing to follow up on our conversation from Friday May 10, 2019 and to confirm our
 agreement to all material terms of a settlement of outstanding OSM liabilities as set forth in my letter
 of April 26, 2019. This agreement follows meetings which occurred on April 8, 2019 in Knoxville.
 Prior to our meeting, Jay Justice and Tom Lusk met with Mike Castle and Mark Snyder without
 counsel. They discussed the penalties against the companies and the individual penalties against Mr.
 Justice. They also discussed the abatement of cited conditions and reclamation work. Mr. Castle
 emphatically emphasized that he is focused on completing the field work. Mr. Castle then explained
 that, because there is no ongoing operation and the companies are not obtaining any financial benefit
 through non-compliance, he believes he has the authority to compromise the penalty assessments.
 Mr. Justice then proposed that the companies work to complete the reclamation work in lieu of the
 penalty assessments and that the penalty assessments be reduced by the cost of the reclamation work.
 If the total penalties are not reduced below $250,000.00 by the cost of the reclamation work, Mr.
 Justice proposed that the companies pay $250,000.00 over twelve months to satisfy the remaining
 penalty assessments. This meeting concluded with Mr. Justice agreeing to pay the AML and special
 reclamation fees over twelve months. Mr. Castle then indicated he would discuss this proposal with
 you and Mr. Henson and we would reconvene after lunch.

         After lunch, we met with our respective clients present and I conveyed to you the offer that
 was memorialized in writing on April 26, 2019. During this meeting, Mr. Castle indicated that the
 OSM wanted the penalties to be reduced by the cost of the reclamation on a dollar for dollar basis.
 You mentioned during this meeting that you would like to have some form of collateral, or some type
 of guarantee, that the companies would satisfy their obligations under any agreement. We agreed to
 provide you with the financial documents upon your request.



  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1-2 Filed
                                  33-1   Filed07/23/19
                                               05/17/19 Page
                                                         Page19
                                                              2 of 4
                                                                   26 Pageid#:
                                                                       Pageid#:18
                                                                                144
 Mr. John Austin
 May 13, 2019
 Page | 2


         After our meeting concluded, Mr. Justice and Mr. Lusk met again with Mr. Castle and Mr.
 Snyder. I understand that Mr. Justice and Mr. Castle discussed whether collateral would ultimately be
 necessary. Mr. Castle indicated that he would discuss this issue with you and that he did not believe
 collateral would be required to resolve the matter. During this meeting, it was agreed that Mr. Lusk
 would work with Mr. Snyder to prioritize the work in the field. Mr. Justice agreed that he would place
 equipment in the field by May 1, 2019 to complete the work and he met this deadline. He also agreed
 to complete the work by October 31, 2019 weather permitting. At this point, my clients believed an
 agreement had been reached as to all material terms. Mr. Lusk thereafter spent time in the field on
 April 15-18, 2019 with Mr. Snyder and they agreed on the work that would be completed and a
 timeframe. My letter of April 26, 2019 followed and concluded by inviting you to request any
 additional information necessary.

          Following my April 26, 2019, correspondence, you never requested any specific financial
 information and never requested collateral in any specific form or any specific amount. We next
 discussed this matter on May 10, 2019, at which time I asked what was necessary to finalize the
 agreement. In response, you said that the companies must provide financial statements and collateral
 to secure payment of the penalty assessments (or reclamation with costs up to the amount of the
 penalty assessments). The timing of this request is surprising considering my April 26, 2019
 correspondence offered to provide additional information upon request. We did not hear anything
 from you in this regard until May 10, 2019. Now it is our understanding that the Department of
 Justice is involved and is preparing litigation against the companies and individuals. The timing of the
 involvement of the Department of Justice in this matter is likely no coincidence considering the action
 filed last week to collect allegedly delinquent mine safety and health assessments. This is particularly
 surprising considering that my clients left Knoxville on April 8 with an agreement as to all material
 terms and Mr. Castle and Mr. Snyder were satisfied with both the terms and the plans for the work in
 the field after Mr. Snyder’s meeting with Mr. Lusk.

          After you stated on May 10, 2019 that financial statements and collateral would be required,
 we worked through the weekend to meet these requests and now specifically agree to provide financial
 statements and collateral to secure the payment of the cost of reclamation up to the amount of the
 penalty assessments. The companies have recently obtained a verbal commitment from a lender that
 will allow the companies to provide a letter of credit in the amount of the outstanding penalties. This
 letter of credit will be used to secure payment of the penalty assessments (or reclamation with costs
 up to the amount of the penalty assessments) and will secure the payment of the $250,000.00 penalty
 if the penalty assessments are not reduced to less than $250,000.00 by the reclamation cost. We can
 immediately move forward with the letter of credit as soon as we have an executed agreement we can
 share with our lender. Additionally, I will need you to provide me all of the counterpart information
 from OSM so that it can be listed on the letter of credit. If still necessary, we will provide you with
 the most recent financial statements for the companies which the OSM contends owe penalty
 assessments.

        The Justice family appreciates Mr. Castle’s willingness to meet and work through these issues
 and his professionalism throughout this process. We believe this agreement will accomplish the
 primary goal of ensuring that the conditions on the ground comply with the law. As previously




  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1-2 Filed
                                  33-1   Filed07/23/19
                                               05/17/19 Page
                                                         Page20
                                                              3 of 4
                                                                   26 Pageid#:
                                                                       Pageid#:19
                                                                                145
 Mr. John Austin
 May 13, 2019
 Page | 3

 mentioned, this agreement will allow the companies to complete the reclamation while at the same
 time continuing to operate and saving approximately 450 jobs.

          I understand from discussions with your office last week that the filing of one or more
 complaints is imminent. This is of grave concern and bewilderment to my clients. We believe it is
 unnecessary, as we have now met every term you requested to settle this matter. If this file has been
 forwarded to the Department of Justice, I request that this correspondence be immediately provided
 to the individuals working on this matter and that they be notified we have agreed to all of the OSM’s
 settlement demands. Additionally, please immediately provide me with their names and contact
 information.


                                                       Sincerely,

                                                       /s/ Michael W. Carey

                                                       Michael W. Carey


 cc:    Mike Castle
        John Henson, Esquire
        Tom Lusk
        James C. Justice, III




  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1-2 Filed
                                  33-1   Filed07/23/19
                                               05/17/19 Page
                                                         Page21
                                                              4 of 4
                                                                   26 Pageid#:
                                                                       Pageid#:20
                                                                                146
 

 

 

 

 

 

 

 




        EXHIBIT C




  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1-3 Filed
                                  33-1   Filed07/23/19
                                               05/17/19 Page
                                                         Page22
                                                              1 of 3
                                                                   26 Pageid#:
                                                                       Pageid#:21
                                                                                147
  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1-3 Filed
                                  33-1   Filed07/23/19
                                               05/17/19 Page
                                                         Page23
                                                              2 of 3
                                                                   26 Pageid#:
                                                                       Pageid#:22
                                                                                148
  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1-3 Filed
                                  33-1   Filed07/23/19
                                               05/17/19 Page
                                                         Page24
                                                              3 of 3
                                                                   26 Pageid#:
                                                                       Pageid#:23
                                                                                149
                                                                                                                                                                     7:19cv381
JS 44 (Rev. 0    )                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                        DEFENDANTS
James C. Justice III, A & G Coal Corp., Chestnut Land Holdings, LLC;                                   Office of Surface Mining, Reclamation and Enforcement, United
Bluestone Coal Corp., Dynamic Energy, Inc., see attached sheet                                         States Department of the Interior
  (b) County of Residence of First Listed Plaintiff Roanoke City                                         County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (If Known)
Aaron B. Houchens, Aaron B. Houchens, P.C., 111 East Main Street,
P.O. Box 1250, Salem, Virginia 24163, (540) 389-4498,
see attached sheet

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                   PTF        DEF                                           PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State           1              1   Incorporated or Principal Place          4      4
                                                                                                                                                     of Business In This State

  2    U.S. Government                 4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place          5          5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                Citizen or Subject of a             3          3   Foreign Nation                            6          6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                          Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                            FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158            375 False Claims Act
  120 Marine                         310 Airplane                     365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                   376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                 Product Liability        690 Other                                28 USC 157                       3729(a))
  140 Negotiable Instrument               Liability                   367 Health Care/                                                                                   400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                 Pharmaceutical                                                PROPERTY RIGHTS                  410 Antitrust
      & Enforcement of Judgment           Slander                         Personal Injury                                               820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’               Product Liability                                             830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                   368 Asbestos Personal                                             835 Patent - Abbreviated         460 Deportation
      Student Loans                  340 Marine                           Injury Product                                                    New Drug Application         470 Racketeer Influenced and
      (Excludes Veterans)            345 Marine Product                   Liability                                                     840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                  PERSONAL PROPERTY                       LABOR                      SOCIAL SECURITY                  480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle                370 Other Fraud              710 Fair Labor Standards             861 HIA (1395ff)                 485 Telephone Consumer
  160 Stockholders’ Suits            355 Motor Vehicle                371 Truth in Lending              Act                             862 Black Lung (923)                 Protection Act
  190 Other Contract                     Product Liability            380 Other Personal           720 Labor/Management                 863 DIWC/DIWW (405(g))           490 Cable/Sat TV
  195 Contract Product Liability     360 Other Personal                   Property Damage               Relations                       864 SSID Title XVI               850 Securities/Commodities/
  196 Franchise                          Injury                       385 Property Damage          740 Railway Labor Act                865 RSI (405(g))                     Exchange
                                     362 Personal Injury -                Product Liability        751 Family and Medical                                                890 Other Statutory Actions
                                         Medical Malpractice                                            Leave Act                                                        891 Agricultural Acts
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation           FEDERAL TAX SUITS                893 Environmental Matters
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement              870 Taxes (U.S. Plaintiff        895 Freedom of Information
  220 Foreclosure                    441 Voting                      463 Alien Detainee                Income Security Act                   or Defendant)                   Act
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                              871 IRS—Third Party              896 Arbitration
  240 Torts to Land                  443 Housing/                        Sentence                                                            26 USC 7609                 899 Administrative Procedure
  245 Tort Product Liability             Accommodations              530 General                                                                                             Act/Review or Appeal of
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                                                           Agency Decision
                                         Employment                  Other:                        462 Naturalization Application                                        950 Constitutionality of
                                     446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration                                                     State Statutes
                                         Other                       550 Civil Rights                  Actions
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original              2 Removed from                    3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
    Proceeding              State Court                            Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                     (specify)                        Transfer                         Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       28 U.S.C. Section 1346, 2201
VI. CAUSE OF ACTION Brief description of cause:
                                       Declaratory Judgment to enforce Settlement Agreement
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE N/A                                                            DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
05/17/2019                                                           /s/ Aaron B. Houchens, Esq.
FOR OFFICE USE ONLY

  RECEIPT #       Case
                Case
                0423-    7:19-cv-00381-GEC
                         AMOUNT $400.00
                      7:19-cv-00354-GEC     Document
                                             APPLYING IFP
                                          Document        1-4
                                                       33-1                                        Filed07/23/19
                                                                                                  Filed  05/17/19    Page25
                                                                                                             JUDGE Conrad
                                                                                                                   Page   1 of 1  Pageid#:
                                                                                                                                MAG.
                                                                                                                               26    JUDGE 24
                                                                                                                                    Pageid#: 150
                3145327
                                                                                       7:19cv381




 Continuation of Civil Cover Sheet, 1. (a) Plaintiffs
 James C. Justice III, A&G Coal Corporation., Chestnut Land Holdings LLC,

 Bluestone Coal Corp., Dynamic Energy, Inc., Frontier Coal Company., Justice Energy Co., Inc.,

 Kentucky Fuel Corporation, National Coal, LLC, Pay Car Mining, Inc., Premium Coal

 Company., Inc., S & H Mining, Inc., and TAMS Management, Inc.

 Continuation of Civil Cover Sheet, 1. (c) Attorneys

 AARON B. HOUCHENS
 AARON B. HOUCHENS, P.C.
 111 East Main Street
 P.O. Box 1250
 Salem, Virginia 24153
 Telephone: (540) 389-4498
 Facsimile: (540) 339-3903
 Email: aaron@houchenslaw.com

 and

 RICHARD A. GETTY (Pro Hac Vice Admission pending)
 C. THOMAS EZZELL (Pro Hac Vice Admission pending)
 MARCEL RADOMILE (Pro Hac Vice Admission pending)
 THE GETTY LAW GROUP, PLLC
 1900 Lexington Financial Center
 250 West Main Street
 Lexington, Kentucky 40507
 Telephone: (859) 259-1900
 Email: rgetty@gettylawgroup.com
 Email: tezzell@gettylawgroup.com
 Email: mradomile@gettylawgroup.com




  Case
Case    7:19-cv-00381-GECDocument
     7:19-cv-00354-GEC     Document 1-5 Filed
                                  33-1   Filed07/23/19
                                               05/17/19 Page
                                                         Page26
                                                              1 of 1
                                                                   26 Pageid#:
                                                                       Pageid#:25
                                                                                151
